Respondent, pursuant to section 580.5 of the Rules of Procedure of the Court on the Judiciary (22 NYCRR 580.5), moves for an order dismissing the charges against her, or, in the alternative, for an order granting clarification, discovery and an extension of her time to answer.
The motion for dismissal, clarification or discovery is denied (see Matter of Byrne, 47 NY2d [b]). Respondent is granted an enlargement of time to answer the charges for a period of 10 days after determination of her appeal from a judgment of conviction of criminal misconduct, presently pending in the Court of Appeals.
This memorandum decision constitutes the order of this court.
Dated: July 10, 1978
Harold Birns (Signed) Harold Birns
Presiding Officer, Court on the Judiciary
Hyman W. Gamso (Signed) Clerk of the Court on the Judiciary